Jasen, J:
(dissenting). I dissent and vote to modify the order below by dismissing the complaints as to Binghamton Enterprise, Inc., Binghamton Amusement Co. and Curan, on so much of the dissenting opinion of Justice Reynolds at the Appellate Division as concluded (1) that the proof as to negligence, causal relationship and proximate cause was inadequate to support the verdicts against these defendants, and (2) that even if such liability could be found, neither the verdict making a 65%-10% apportionment between Binghamton Amusement Co. and Curan, its employee, nor the verdict against Miles’ corporate employer, Binghamton Enterprise, Inc., could stand.
Chief Judge Breitel and Judges Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum; Judge Jasen dissents in part and votes to modify in a separate memorandum; Judge Cooke taking no part.
Order affirmed.